—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered September 21, 1995, after a jury trial, awarding plaintiff Christopher Longueira the principal sum of $32,500 and plaintiff Mary Longueira the principal sum of $3,750 and bringing up for review an order of the same court and Justice, entered March 1, 1995, which, inter alia, denied plaintiffs’ post-trial motion to set aside the jury verdict as being inadequate, unanimously affirmed, without costs.
According to plaintiff’s treating physician, the injuries to plaintiff’s lung, diaphragm and pericardial sac were fully corrected by surgery. Thus, the total award (consisting of $130,000 to plaintiff husband and $15,000 to plaintiff wife but reduced by 75% after attribution by the jury of fault by plaintiff driver), cannot be said to deviate materially from what is reasonable compensation under the circumstances (cf., e.g., Petryszyn v Di Fulvio, 185 AD2d 405).
We have considered plaintiffs’ contentions that they were prejudiced by certain rulings and instructions issued by the trial court and find them to be without merit. Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.